[sxcex10210-q2020q3001.jpg]
Exhibit 10.2 THIRD AMENDMENT TO COKE PURCHASE AGREEMENT THIS THIRD AMENDMENT
(this “Third Amendment”), dated as of October 8, 2020, is made by and between AK
Steel Corporation, a Delaware corporation, with a principal office and place of
business located at 9227 Centre Pointe Drive, West Chester, OH 45069
(“Purchaser”) and Haverhill Coke Company, LLC (f/k/a Haverhill North Coke
Company), a Delaware limited liability company, with a principal office and
place of business located at 1011 Warrenville Road, Suite 600, Lisle, IL 60532
(“Seller”). The foregoing named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.” RECITALS:
WHEREAS, Purchaser and Seller have entered into that certain Coke Purchase
Agreement, dated as of August 31, 2009, as amended by a First Amendment, dated
as of May 8, 2012, and as further amended by a Second Amendment, dated as of
July 7, 2020 (the “Second Amendment”) (as amended, modified or otherwise
supplemented, the “Coke Purchase Agreement”); and WHEREAS, Purchaser and Seller
desire to amend the Coke Purchase Agreement as set forth in this Third Amendment
to extend the term by twenty-four (24) months from July 1, 2023 to June 30, 2025
(“Second Extension Period”), such that the Coke Purchase Agreement will expire
on June 30, 2025 . NOW THEREFORE, in consideration of the promises and the
mutual agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Patties, intending to be legally bound, hereby agree as follows: 1. Definitions.
Except as otherwise provided herein, capitalized terms used in this Third
Amendment but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Coke Purchase Agreement. 2. Third Amendment
Effective Date. This Third Amendment shall be effective as of the date first set
forth above (the "Third Amendment Effective Date"). 3. Prorations. Section
3(a)(ii) of the Second Amendment provided for certain prorations with respect to
partial calendar years occurring during the Extension Period (as defined in the
Second Amendment) or during any Renewal Term (as defined in the Second
Amendment) and Section 3(a)(iii) of the Second Amendment provided for ce1tain
prorations for partial calendar years in any Contract Year before the end of the
Term or Renewal Term (as each of such terms is defined in the Second Amendment).
For the avoidance of doubt, such proration provisions shall continue to apply
with respect to partial calendar years occurring during the Extension Period,
Second Extension Period, or Renewal Term, as the case may be. 4. Amendments.



--------------------------------------------------------------------------------



 
[sxcex10210-q2020q3002.jpg]
(a) Effective on and as of the Third Amendment Effective Date, Section 2.1(a) of
the Coke Purchase Agreement shall be deleted in its entirety and replaced with
the following: “Subject to Section 2.1(b), the term of this Agreement (“Term”)
shall commence on the Effective Date and shall continue in effect through June
30, 2025 (including both the Extension Period and the Second Extension Period,
as defined in the Second Amendment and this Third Amendment). Upon the
conclusion of the Term, this Agreement shall automatically renew for two (2)
consecutive five (5) year terms (each such term, a “Renewal Term”) unless notice
of termination is given by either Party at least one (1) year prior to the end
of the Term.” (b) Effective on and as of the Amendment Effective Date, Section
3(d) of the Second Amendment is deleted and the following shall instead apply.
For purposes of determining the Production Turndown Adjustment Fee under Section
3.4 of the Coke Purchase Agreement during the period from January 1, 2022
through June 30, 2025, if Purchaser validly nominates a Production Turndown
under Section 6.6 of the Coke Purchase Agreement, “Monthly Coke Purchase
Shortfall”, as set forth in Appendix A of the Coke Purchase Agreement, shall be
defined as follows: “Monthly Coke Purchase Shortfall” means, for any Month
during any Production Turndown Period, the difference between (a) the result of
105% of the Purchaser's Targeted Coke Production divided by three hundred sixty
five (365) and multiplied by the number of days in the Month in which the
shortfall occurs, and (b) the actual amount of Coke purchased by Purchaser
during such Month.” 5. Miscellaneous. (a) Counterparts. This Third Amendment may
be executed in counterparts, each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. (b) Mutuality
in Drafting. The Parties hereby stipulate and agree that each of them fully
participated and was adequately represented by counsel in the negotiation and
preparation of this Third Amendment and the Parties further stipulate and agree
that in the event of any ambiguity or other necessity for the interpretation to
be made of the context of this Third Amendment, this Third Amendment shall not
be construed in favor of or against Seller or Purchaser as a consequence of one
Party having had a greater role in the preparation of this Third Amendment, but
shall be construed as if the Language were mutually drafted by both parties with
full assistance of counsel. (c) Governing Law. This Third Amendment shall be
construed in accordance with and governed by the law of the State of Ohio
without regard to its conflicts of law provisions and the rights and remedies of
the Parties will be determined in accordance with such laws. (d) Captions. The
captions and heading in this Third Amendment are for convenience of reference
only and have no legal force or effect. Such captions and headings shall not be
considered a part of this Third Amendment for purposes of interpreting,
construing or applying this Third Amendment and will not define, limit, extend,
explain or describe the scope or extent of this Third Amendment or any of its
terms and conditions.



--------------------------------------------------------------------------------



 
[sxcex10210-q2020q3003.jpg]
(e) Terms and Conditions of the Agreement. Except as expressly modified hereby,
all terms and condition of the Coke Purchase Agreement remain in full force and
effect and are hereby in all respects ratified and confirmed. IN WITNESS
WHEREOF, the Parties have executed this Third Amendment on, and effective as of,
the Amendment Effective Date. AK STEEL CORPORATION By: /s/ R. Christopher Cebula
Name: R. Christopher Cebula Title: VP, Chief Administrative Officer- Steel Mills
HAVERHILL COKE COMPANY LLC By: /s/ Michael G. Rippey Name: Michael G. Rippey
Title: Authorized Representative



--------------------------------------------------------------------------------



 